227 S.W.3d 529 (2007)
STATE of Missouri, Respondent,
v.
Arvazena L. MOSLEY, Appellant.
No. WD 66395.
Missouri Court of Appeals, Western District.
June 26, 2007.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOLLIGER, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Arvazena Mosley challenges the sufficiency of the evidence to support her conviction for kidnapping. Upon review of the briefs and the record, we find no error and affirm the conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).